DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings were received on May 19, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendix et al (US 2012/0136298 A1).
With respect to claim 1, Bendix discloses a mixing device with a piston coupling arrangement comprising:
A syringe barrel (cartridge 50) having an inside surface (See Fig. 1 reproduced below) defining a chamber and a distal end portion (distal end 16) comprising a passageway (See Fig. 1 reproduced below);
A first plunger (piston rod 7) slidably movable inside the chamber, the first plunger comprising a proximal end portion (See Fig. 1 reproduced below), an elongate body portion (See Fig. 1 reproduced below), and a distal end portion (rear piston 6), the distal end portion of the first plunger providing a circumferential seal against the inside surface of the syringe barrel (See Para. 0098 for discussion of how the rear piston 6 is in sealing engagement with the inside of the cartridge wall 4 of the cartridge 50); and
A second plunger (front piston 5) slidably movable inside the chamber, the second plunger comprising a proximal end portion (See Fig. 1 reproduced below), an elongate body portion (See Fig. 1 reproduced below), and a distal end portion (See Fig. 1 reproduced below), the distal end portion of the second plunger providing a circumferential seal against the inside surface of the syringe barrel (See Para. 0023 for discussion of how the piston is arranged sealingly in the cartridge; Para. 0044 discloses that the first piston comprises a sealing face), wherein
The distal end portion of the first plunger is engageable with the proximal end portion of the second plunger such that when the distal end portion of the first plunger and the proximal end portion of the second plunger are engaged, the second plunger is movable by the first plunger (See Para. 0100 for discussion of how the front piston 5 interfaces with the projecting head 10 of the piston rod 7 via a recess 12, resulting in the orientation of the combined pistons in Fig. 3).

    PNG
    media_image1.png
    267
    787
    media_image1.png
    Greyscale

Fig. 1 (reproduction)
	
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm et al (US 2011/0046602 A1).
With respect to claim 1, Grimm discloses a fluid delivery device (dual stopper syringe 110) comprising:
A syringe barrel (barrel 120) having an inside surface defining a chamber (chamber 122) and a distal end portion (outlet 124) comprising a passageway (outlet channel 126);
A first plunger (rear stopper 142) slidably movable inside the chamber, the first plunger comprising a proximal end portion (See Fig. 2B reproduced below), an elongate body portion (See Fig. 2B reproduced below), and a distal end portion (rear piston 6), the distal end portion of the first plunger providing a circumferential seal against the inside surface of the syringe barrel (See Para. 0036 for discussion of how the rear stopper is in sealing contact with the interior surface of barrel 120); and
A second plunger (front stopper 141) slidably movable inside the chamber, the second plunger comprising a proximal end portion (See Fig. 2B reproduced below), an elongate body portion (See Fig. 2B reproduced below), and a distal end portion (See Fig. 2B reproduced below), the distal end portion of the second plunger providing a circumferential seal against the inside surface of the syringe barrel (See Para. 0036 for discussion of how the front stopper is in sealing contact with the interior surface of barrel 120), wherein
The distal end portion of the first plunger is engageable with the proximal end portion of the second plunger such that when the distal end portion of the first plunger and the proximal end portion of the second plunger are engaged, the second plunger is movable by the first plunger (See Figs. 1-3 and Paras. 0041-0044 for discussion of the connection of rod 145 to each stopper to enact movement of said rod).

    PNG
    media_image2.png
    434
    514
    media_image2.png
    Greyscale
	



	







Fig. 2B (reproduction)
	With respect to claim 2, Grimm discloses that the elongate body portion of the first plunger comprises an internal channel (See Para. 0040 for discussion of how rod aperture 143 penetrates completely through rear stopper 142) and the distal end portion of the first plunger has a pass-through (aperture 143, See Fig. 1 and Para. 0027) into the internal channel; and
	The elongate body portion of the second plunger is slidably movable through the pass-through, and the proximal end portion of the second plunger is engageable with the distal end portion of the first plunger (See Fig. 1 and Para. 0040).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the pass-through in the distal end portion of the first plunger provides a circumferential seal against the elongate body portion of the second plunger (claim 3); or b) the inclusion of a housing enclosing the fluid transfer device or distal portion thereof, wherein the housing has an opening covered by a protective film and comprises an interface structure (claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 25, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796